Citation Nr: 9913393	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-31 671A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Title 
38 U.S.C.A., Chapter 31 educational assistance allowance in 
the amount of $897.37.  



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Committee 
on Waivers and Compromises (Committee) from the RO which 
denied the veteran's claim of entitlement to waiver of the 
recovery of the overpayment in the amount of $897.37.  



FINDINGS OF FACT

1.  The veteran was paid Chapter 31 educational assistance 
benefits at the full time rate from January to April 1996.  

2.  An overpayment of his educational assistance benefits in 
the amount of $897.37 was created due to the veteran's 
dropping two classes in January 1996 resulting in his no 
longer being paid as a full time student and failing to 
notify VA of this change until April 1996.  

3.  The veteran's acts of negotiating VA benefit checks to 
which he knew he was not entitled at the time in question 
constitutes deceptive dealing with the intent to seek an 
unfair advantage and knowledge of the likely consequences.  



CONCLUSION OF LAW

The veteran's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the Chapter 31 
educational assistance indebtedness.  38 U.S.C.A. §§  5107, 
5302, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially determined to be entitled to 
Chapter 31 educational assistance for the period in question.  
He was paid at the rate of a full-time student from January 
to April 1996 in the calculated amount of $1,834.66.  In 
January 1996, he dropped two courses at one of the colleges 
due to his service-connected knee disability, and this 
resulted in his no longer being a full time student.  

In April 1996, the veteran then notified VA that he had 
dropped the two classes totaling six semester hours in 
January 1996.  The RO noted that a part-time student such as 
the veteran would have been entitled to only $937.29 and 
immediately notified him that an overpayment of $897.37 had 
been created.  The veteran does not dispute these facts, but 
states that repayment of the overpayment would create a 
financial hardship.  

A hearing before the Committee was conducted at the RO in 
January 1997.  The veteran stated that he was aware he was 
not entitled to full benefits when he dropped the courses in 
January 1996, that he informed two contract case managers at 
the college of this fact, that he continued to negotiate the 
checks, and that he did not attempt to notify the VA until 
April 1996.  He explained his actions by stating that he 
believed that, if he returned the checks, the VA would take 
an inordinate amount of time to reissue the lower amount to 
him and that the delay would cause him financial hardship.  
He admitted that he accepted and negotiated the checks while 
knowing that he was not entitled to the full benefit.  He 
stated that he intended to repay the overpayment at a later 
date, but that unforeseen expenses now preclude repayment.  
The veteran later proffered similar testimony during a 
hearing before this Member of the Board in February 1999.  

The Committee, in a March 1997 decision, denied the veteran's 
claim for waiver of the recovery of the overpayment on the 
basis that the veteran's actions constituted bad faith in 
that his conduct in the creation of the overpayment had been 
undertaken with an intent to seek an unfair advantage and 
knowledge of the likely consequences and had resulted in a 
loss to the Government.  

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness both to the 
appellant and the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of indebtedness may 
be granted, the Board must first address the issue of whether 
fraud, misrepresentation, or bad faith exists, any indication 
of which precludes consideration of waiver of recovery of the 
debt.  38 C.F.R. § 1.965(b).  

It should be emphasized that only one of the three elements 
(fraud, misrepresentation or bad faith) needs be shown to 
preclude consideration of waiver of recovery of the Chapter 
31 education assistance indebtedness in this case.  
38 U.S.C.A. § 5302(c).  

The veteran feels that the RO is accusing him of fraud 
regarding the overpayment, and strenuously denies this.  
However, the Committee has not made such a finding, and it is 
not asserted in this regard that his actions regarding the 
overpayment were fraudulent under the applicable law and 
regulations.  See VA General Counsel Opinion (OGC) Prec. 4-85 
(Sep. 16, 1985) (fraud is defined as "an intentional 
perversion of truth for the purpose of inducing another in 
reliance upon it with some valuable thing belonging to him or 
to surrender a legal right.  A false representation of a 
matter of fact, whether by words or by conduct, by false or 
misleading allegations, or by concealment of that which 
should have been disclosed, which deceives and is intended to 
deceive another so that he shall act upon it for his legal 
injury."  Black's Law Dictionary (rev. 5th ed. 1979))  

In fact, the Committee, in its March 1997 decision, found 
that the veteran had acted in bad faith in the creation of 
the overpayment.  "Bad faith" is defined in VA regulations 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences and results in a loss to 
the Government.  38 C.F.R. § 1.965(b).  A determination of 
bad faith must be based on the circumstances which led to the 
overpayment as indicated by the evidence of record.  

It is the opinion of the Board that the veteran's actions in 
the creation of the overpayment in this case are 
representative of his intention to seek an unfair advantage 
with knowledge of the likely consequences thereof.  As 
alluded to hereinabove, the veteran admitted that he knew 
that he was being overpaid education assistance benefits at 
the time he received and negotiated the payment checks.  

On the basis of these findings, the Board concludes that the 
veteran engaged in deceptive dealing in that he failed to 
timely notify VA of the circumstances surrounding the 
creation of the overpayment and negotiated the checks when he 
knew he was not entitled to full amount.  This action 
resulted in a loss to the Government.  The result of his 
actions taken in connection with his action is deemed by the 
Board to have been foreseeable given the course of events.  
Any mitigating factor claimed on appeal cannot be considered 
relevant as to whether the veteran acted in bad faith given 
the circumstances in this case.  

Therefore, waiver of the recovery of the debt of $897.37 in 
this case is precluded by law, regardless of the appellant's 
current financial status or any of the other elements of the 
standard of equity and good conscience.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (1998) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation, or bad faith 
is found).  


ORDER

Waiver of recovery of the veteran's Chapter 31 educational 
assistance indebtedness in the amount of $897.37 is denied.  




		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

